Julius Tajiddin
P.O. Box 2499
New York, NY 10027

 

Tel: 917 553-4864

 

July 7, 2019 oitGiive

Hon. Elizabeth S. Stong

US Bankruptcy Court, EDNY

Conrad B. Duberstein Courthouse
271-C Cadman Plaza East (Suite 1595)
Brooklyn, NY 11201-1800

Re: In the Bankruptcy Matter of Van D. Walker (1 - 17 - 44665 -BK)
Dear Judge Stong:

This letter is simply to advise you that a crime was committed and still may be perpetrated by a
related party to the Van D. Walker matter.

While it is true that Van Walker is my friend, 1 fave a moral duty, as well as a legal obligation,
to notify you of a crime if such crime could interfere with your duties as a judge. However, I am
baffled that with what I have discovered this matter is still going on. Therefore, J don’t know if
you are aware of this crime, which is the reason for me to write this letter. J might add that Mr.
Walker’s lack of knowledge to this crime until recently forced him to file for bankruptcy in the
first place.

Mirbourne, a party of interest perhaps, who has chosen not to be listed as a creditor in this
bankruptcy matter, but has represented itself as the owner of the 494 Halsey Street property, a
property not up for liquidation in this proceeding, by way of a mortgage assignment and
settlement order, really owns nothing when it pertains to such property.

This is because I am in possession of a certified court document — Memorandum of
Decision/Order - coming out of the United States Bankruptcy Court in South Bend, Indiana,
absolutely proving that at the least Mirbourne purchased a criminally fraudulent mortgage
assignment, unless [he] is a part of the criminal act [himself]. See Attachment 1. (4reas to note
are marked on the side with pencil.)

What has led the world, so to speak, to believe that Mirbourne is the owner of the subject
property, comes by way of several documents. They are as follows:

The alleged mortgage assignment from MERS to FCDB. Attachment 2

The alleged mortgage assignment from FCDB to Mirbourne. Attachment 3

A purported Lost Note Affidavit, dated July 28, 2009. Attachment 4

The Settlement Order from the Kings County Sup. Crt. (March 22, 2016). Attachment 5
Judge Elizabeth S. Stong
Re: In the Bankruptcy Matter of Van D. Walker (1 - 17 - 44665 - BK)

July 7, 2019

However, the Indiana Court Memorandum of Decision and Order document proves without a
doubt that, aside from any argument whether MERS could act as a proxy and make such
assignment, not only was the person who signed off on the alleged assignment on behalf of
MERS not a Vice President of the company, Bethany Hood, aka Bethany Hood V.P., she didn’t
even work for MERS, as admitted by officers of the MERS company. This means that she
assigned nothing to FCDB in addition to committing a criminal act.

Things now are starting to become more suspicious. Why didn’t the notary for the mortgage
assignment between FCDB and Mirbourne, put his seal and notary information on the alleged
assignment? And why didn’t the same notary put his seal and notary information on the
purported Lost Note Affidavit? In fact both documents lack the notary’s printed name. But I
have since learned who this individual is.

Nevertheless, such paper was for the purpose of inducing another company (Vision Home
Capital LLC) to buy the mortgage without the promissory note, not Mirbourne. Moreover, the
paper is dated July 28, 2009, three weeks after the alleged assignment to Mirbourne. And one
thing is critical to note here. FCDB on July 28, 2009 is alleging to still own the Mortgage, three
weeks after it allegedly assigned the mortgage to Mirbourne on July 8, 2009.

There is only one conclusion. If Mirbourne is not a part of this mortgage assignment theft which
is obviously for the purpose of stealing Van Walker’s property or stealing a lot of money from
him, the person to go after is not Van Walker. It is Bethany Hood. Bethany Hood committed
criminal mortgage assignment fraud for the purpose of defrauded Mr. Walker out of his property
or stealing hundreds of thousands of dollars from him.

Lastly, to clear up any questions of who Van D. Walker owes pertaining to the 494 Halsey Street
property and this mortgage, the answer is no one. Mortgage Lenders Network, the original
lender, filed for Bankruptcy in 2007. Mortgage Lenders does not exist anymore and cannot do
any more business. Luckily for Mr. Walker, his property fell through the cracks. He owes no
such mortgage on that property. And he certainly doesn’t owe Mirbourne. Mirbourne bought a
fraudulent paper. Bethany Hood could have conned FCDB perhaps. But FCDB had nothing to
sell Mirbourne. If Mirbourne is innocent then its claim is against Bethany Hood in light of the
Bankruptcy Court order not the innocent victim Van Walker, the easier target to go after.

One final thing, as MERS did not challenge the Bankruptcy Court’s decision in such adversary
proceeding but settled it, the facts stated in the decision stand. Attachment 6

 
Judge Elizabeth S. Stong
Re: In the Bankruptcy Matter of Van D. Walker (1 - 17 - 44665 - BK )

July 7, 2019
JT/ da
Attachments

Cc: Eric Gonzales. Kings County DA
Letisha James, New York State Attorney General
Honorable Noach Dear, Kings County Supreme Court
Hon. Alan D. Scheinkman, PJ, Appellate Division, 2°4 Department
Robert Cornegy, City Council District 36
Eric Adams, Borough of Brooklyn President
Jumaane Williams, Public Advocate
Van Walker
Renee Myatt, Esq.*
Alan Nisselson, Trustee*
Windels Marx Lane & Mittendorf, LLP*
Gail Gray, Esq.
Michael S. Amato, Esq.*
Sean Lipsky, Esq.
Kenneth L. Baum, Esq.*
Perl Group Real Estate
Creditors (in this proceeding Nos. 9560161, 9096659, 9096653)*
‘Ernest A. Yazzett, Jr.*
Daily News
New York Post
Amsterdam News
Iffich ment

 
09-30024
Proc. No. 10-3005

Document No. 58

 

United States of America
Northern District of Indiana

This is to certify that the within and attached
document is a full, True and correct copy of
the original thereof, as the same appears on
file in the office of the Clerk of the United
States Bankruptcy Court for the Northern
District of Indiana.

LA Bnd, fy ,
Witness this 7*"*_ day of Giidber 20/5

cop M. DeToro, Clerk U.S. Bankruptcy Court

By [ bien AM

Deputy Clerk
AO 72A
(Rev. 8/82)

 

 

 

Case 10-03005-hcd Doc 58 Filed 09/30/10 Page 1 of 17

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA
SOUTH BEND DIVISION

IN THE MATTER OF

JASON WILLIAM KOONTZ and
KRISTIN MAUREEN KOONTZ,

CASE NO. 09-30024 HCD
CHAPTER 13

DEBTORS.

KRISTIN MAUREEN KOONTZ,

PLAINTIFF,
VS. PROC. NO. 10-3005
EVERHOME MORTGAGE COMPANY,
TRUSTCORP MORTGAGE COMPANY,
EVERBANK, and MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC.,
DEFENDANTS.

ee el et et et Ne Nee ee et et Se?

Appearances:

Debra Voltz-Miller, Esq., and Thomas Panowicz, Esq., counsel for plaintiff, 1951 East Fox Street, South
Bend, Indiana 46613;

David J. Jurkiewicz, Esq., counsel for defendants EverHome Mortgage Company, EverBank, and Mortgage
Electronic Registration Systems, Inc., Bose McKinney & Evans LLP, 113 Monument Circle, Suite 2700,
indianapolis, Indiana 46204; and
Mark E. Wagner, Esq., counsel for Trustcorp, Wyland, Humphrey, Wagner & Clevenger, 1406 West
Plymouth Street, P.O. Box. 158, Bremen, Indiana 46506.
MEMORANDUM OF DECISION

At South Bend, Indiana, on September 30, 2010.

Before the court is the Motion for Summary Judgment filed by defendants EverHome Mortgage
Company (“EverHome”) and EverBank (“EverBank”) (together, “PyerHome defendants”) against the
plaintiff, chapter 13 debtor Kristin Maureen Koontz (“plaintiff” or “debtor”) on all counts of her Complaint

in this adversary proceeding. Defendant Mortgage Electronic Registration Systems, Inc. (“MERS” or

“MERS defendant”) also filed a Motion for Summary Judgment against the plaintiff with respect to Count

 

 
 

AO 72A
(Rev. 8/82)

 

 

 

 

case 10-03005-hed Doc58 Filed 09/30/10 Page 2 of 17

V of the Complaint. The plaintiff filed Responses to each summary judgment motion, and the defendants
replied. Once the briefing schedule had passed, the court took the matter under advisement. For the reasons

that follow, the court denies the summary judgment motions before it!

BACKGROUND

On August 15, 2003, the plaintiff executed a Note which promised to pay the lender Trustcorp
Mortgage Company (“Trustcorp”) $75,277.00 plus interest over 30 years. The Note was secured by a
mortgage on the plaintiff’s real estate. That same day, the plaintiff executed the Mortgage on property
located at 615 South Street, Mishawaka, Indiana. The lender was Trustcorp; the beneficiary was MERS,
“solely as nominee for Lender... and Lender’s successors and assigns”; and the plaintiff was the borrower-
mortgagor. The Mortgage was recorded in the St. Joseph County Recorder’s Office on September 29, 2003.

The plaintiff filed a chapter 13 petition on January 7, 2009. EverHome filed a swom proof of
claim on May 5, 2009. (“Claim No. 22”). After the Chapter 13 Trustee and the debtor objected to the
Claim, EverHome filed a response, with affidavits, and then filed an Amended Proof of Claim (“Claim No.
22-2”) on September 9, 2009, adding documents to the claim. After a hearing, EverHome filed a motion
seeking to convert this matter to an adversary proceeding. Ata hearing, the court heard the positions of the
parties and determined that the objections to EverHome’s Claim No. 22 were in essence a challenge to “the
validity, priority, or extent of a lien” held by the creditor. See Fed. R. Bankr. P. 7001(2). It therefore
directed the Trustee and debtor to convert the contested matter into an adversary proceeding.

The plaintiff debtor filed her Complaint timely. It was comprised of six. counts:

1. That EverHome did not attach to the proof of claim the required documents providing

evidence of perfection of a security interest that was perfected prior to the filing of the
bankruptcy, in violation of Rule 3001(c) and (d) of the Federal Rules of Bankruptcy Procedure.

 

| The court has jurisdiction to decide the matter before it pursuant to 28 U.S.C. § 1334 and § 157 and the
Northern District of Indiana Local Rule 200.1. The court has determined that this matter is a core
proceeding pursuant to 28 U.S.C, § 157(b)(2)(K).

 
  

AO 724
(Rev. 8/82)

 

 

3 40-03005-hed Doc 58 Filed 09/30/10 Page 3 of 17

IL That EverHome failed to attach to the proof of claim the required documents to prove that
the Note under which it claimed entitlement to payment was received prior to the filing of the

bankruptcy.

Ill. That BverHome violated the automatic stay by attempting to obtain the Note and assign the
Mortgage after the filing of the bankruptcy petition, in violation of § 362(a)(3), (4) and (8).

IV. That EverHome is not the “real party in interest” to claim payment from the bankruptcy
estate because there is no evidence of a contractual! relationship between EverHome and the
plaintiff, and because there is no evidence that Phaedra High or Corey Roberts are EverHome’s
authorized agents or that an attorney reviewed the original proof of claim.

V. That the Plaintiff can exercise the rights of a bona fide purchaser under § 544(a)(@3) to set
aside the purported claim of EverHome for lack of perfection of a security interest in the real

estate.

VI. That EverHome (not EverBank) violated 15 U.S.C. § 1641(g) if in fact it received
Assignment of the Note and Mortgage on July 15, 2009.

See R. 1 (Complaint); R. 23 at 2 (plaintiff's summary of her Complaint). The defendants EverHome,
EverBank, and MERS filed Answers to the Complaint; the EverHome defendants then filed a Motion for
Summary Judgment. See R. 16.

In their Brief, the EverHome defendants set forth a Statement of Material Facts Not In Dispute.
See R. 17 at2 ff. They began with the debtor’s execution on August 15, 2003, of the Note in favor of
Trustcorp and the Mortgage to MERS as nominee for Trustcorp. The Mortgage was duly recorded on
September 29, 2003. Trustcorp, through Julia Norris, an Assistant Vice President, endorsed the Note in
blank and without recourse. Government National Mortgage Association (“GNMA”) provided funding to
Trustcorp for the Plaintiff's loan, and therefore became an investor in the plaintiffs loan. However,
Trustcorp remained the owner and servicer of the loan unti] Trustcorp transferred the Note and Mortgage
to EverBank. On November 1, 2006, EverBank acquired ownership of the loan, including the Note and
Mortgage. Servicing of the loan, including the Note and Mortgage, also was transferred from Trustcorp to

EverHome on November 1, 2006. See id. at 2-3.

 
AO 72A
(Rev. 8/82)

 

 

case 10-03005-hcd Doc 58 Filed 09/30/10 Page 4 of 17

On October 20, 2006, EverHome sent the plaintiff a letter informing her that the servicing of the
loan was being transferred from Trustcorp to EverHome effective November |}, 2006. Since November 1,
2006, EverHome has serviced and continues to service the plaintiff's loan for EverBank, the owner of the
loan. EverHome has been in possession of the original Note, which is endorsed in blank, at all times since
the debtor filed her voluntary petition on January 7, 2009, and throughout the debtor’s bankruptcy
proceeding. It is presently in the possession of EverHome’s counsel. See id. at 3-4.

EverHome, through its authorized agent, filed its proof of Claim No. 22 on April 5, 2009.
Attached to the proof of claim were a copy of the Note endorsed in blank, the recorded Mortgage, and an
itemization of the total claim, arrearage claim, and mortgage payments included in the arrearage claim. In
its Brief, EverHome then set forth the events which occurred after it filed the original proof of claim:

A. On July 15, 2009, MERS, as nominee for Trustcorp, executed a written Assignment of
Mortgage in favor of EverHome.

B. On September 9, 2009, EverHome filed its amended proof of claim. It attached an
unrecorded copy of the Assignment, a copy of the Note endorsed in blank, and a copy of the
recorded Mortgage.

C. On September 18, 2009, the Assignment of Mortgage was recorded in the St. Joseph County
Recorder’s Office.

D. On November 2, 2009, EverBank acquired the investor rights to the plaintiffs loan from
GNMA.

E, On November 16, 2009, EverBank sent plaintiff a Notice of Assignment, Sale or Transfer
of Mortgage Loan.

See id. at 4-5. Accordingly, it stated, EverBank is currently both the owner and investor of the plaintiff's
loan, and EverHome services the loan for EverBank. Jd. at 5, 4 19.

With its summary judgment motion, EverHome also submitted the Affidavit of Lorri Beltz,
Supervisor of the Default Litigation/Bankruptcy Department at EverHome. As the person who controls the
relevant business records of EverHome, she verified the following information:

1. Trustcorp originated the loan to the plaintiff in August 2003.

 
AO 724A
(Rev. 8/82)

 

 

Case 10-03005-hced Doc58 Filed 09/30/10 Page 5 of 17

2. On or about September 23, 2003, Government National Mortgage Association (““GNMA”)
provided funding to Trustcorp for the plaintiff's loan. In connection with this transaction,
GNMA became the investor in the plaintiffs loan, and Trustcorp remained the owner and
servicer of the loan.

3, EverBank acquired ownership of the loan, including the Note and Mortgage, from Trustcorp
effective November |, 2006.

4. EverHome acquired servicing rights from Trustcorp effective November 1, 2006.

5. Since November 1, 2006, EverHome has serviced and continues to service the Plaintiff's Joan
for EverBank, the owner of the loan.

6, Ever Bank acquired the investor rights to Plaintiff's loan from GNMA effective November 2,
2009.

7, Accordingly, EverBank is currently both the owner and investor of Plaintiffs loan and
EverHome services this loan for EverBank.

8. The Assignment of Mortgage... was recorded in the St. Joseph County Recorder’s Office
on September 18, 2009.

R. 16, Ex. A, [J 8-15. Attached to Lorri Beltz’s Affidavit were (A) a copy of the October 20, 2006 letter
to the debtor announcing the transfer of the servicing of her Joan, and (B) the Affidavit of the attorney for
EverHome, EverBank, and MERS, itemizing the time expended in rendering services in this matter and
requesting attorneys’ fees of $31,000 and expenses of $340.

‘Two affidavits had been submitted on behalf of the EverHome defendants on October 13, 2009,
in the debtor’s main bankruptcy case, after objections to the amended proof of claim had been filed. One
was proffered by Ms, Beltz, the other by EverHome’s attorney. They stated the following under oath:

1. Ms. Beltz’s “Affidavit of EverHome Mortgage as to Possession of Original Note”: She stated

upon oath that the Note attached to her Affidavit was a true and accurate copy and that it was

executed by the debtor on August 15, 2003. She further stated that the ‘note was subsequently
endorsed in blank by the originating lender, Trustcorp Mortgage Company, and delivered to

EverHome.” Finally, she atfirmed that “EverHome has been in possession of the original note

endorsed in blank at all relevant times during this bankruptcy case, and has now delivered the

original to its counsel to present to the Court as necessary.” R. 98, 9 2, 3.

2. “The Affidavit of Counsel as to Possession of Original Promissory Note,” affirmed by Teresa
E. Dearing, Attorney for EverHome: She stated that she was in possession of the original note

 
AO 72A
(Rey. 8/82)

 

 

 

Case 10-03005-hcd Doc 58 Filed 09/30/10 Page 6 of 17

endorsed in blank, which was delivered by EverHome to its counsel, and that she would hold
it for safekeeping in a fireproof safe in her office.

R. 98, 99 (Case No. 09-30024),

In her Response to Motion for Summary Judgment, the debtor asserted that there were material
facts in dispute concerning the allegations in her Complaint. She pointed out that it was unclear who held
the Note and Mortgage on the date of the bankruptcy filing (and even on November 1, 2006, when
ownership of the documents supposedly was transferred); who was entitled to collect from the bankruptcy
estate on the Note; and whether the Note was secured by the real estate of the plaintiff. See R. 23.

The debtor told a different set of facts from the EverHome defendants’ facts. According to her
Statement of Genuine Issues of Material Fact, Trustcorp gave the debtor’s original documents to its
document custodian, National City Bank. The debtor’s loan “was service released to Everhome Mortgage
Company 11/1/2006.” R. 23, Ex. 1. The debtor also related that an individual named Juanita Webster
requested from U.S. Bank copies of the Note, Mortgage, and recorded assignment from MERS to Trustcorp.
U.S, Bank provided copies of the Note and Mortgage on March 20, 2009.

Afier Everhome filed a proof of claim for Claim No. 22, the Chapter 13 Trustee repeatedly
requested chain of title documentation from an individual named Corey Robertus of Moss Codilis, She had
no success. However, the debtor reported that U.S. Bank received an unrecorded assignment on June 30,
2009, from MERS to “blank.” Since there was no valid assignee in the original assignment provided by
U.S. Bank, according to the debtor, a flurry of activity occurred in order to make sure an assignment would
be prepared for use by EverHome. On September 9, 2009, EverHome filed an amended claim attaching the

Note, Mortgage, and the unrecorded Assignment of Mortgage. The debtor then described her concerns

about the Assignment:

a The assignment that was prepared purported to assign ‘all beneficial interest’ under the ..“

q mortgage from MERS as nominee for Trustcorp to Everhome. Bethany Hood, who signed the *
Assignment as VP of MERS, is not an employee of MERS. The assignment was dated July 17,
Z 2009, with an effective date of July 15, 2009. It was not unti! September 17, 2009 that the

 
AO 72A
(Rev. 8/82}

 

 

Case 10-03005-hcd Doc 58 Filed 09/30/10 Page 7 of 17

original note was requested from U.S. Bank. It was forwarded from EverHome to their attorney

on September 21, 2009. Lorri Beltz, in her Supplemental Affidavit of EverHome Mortgage

Company, stated under oath that EverBank acquired the Note and Mortgage from Trustcorp

effective November 1, 2006. How National City, EverHome, and EverBank could all possibly

have physical possession of the Note on November |, 2006, is a question of fact that raises a

genuine issue of material fact precluding summary judgment.

R. 23, pp. 4-5 (citations to Record omitted). The debtor concluded that there were genuine issues about the
actual holder of the Note and whether documents were fabricated “in order to circumvent the statutorily
required documentation required by the proof of claim process.” Ja. at 5.

In their Reply Brief, the EverHome defendants accused the plaintiff of presenting “inaccurate
or irrelevant statements of the law” and “a confused amalgamation of the various parties and their respective
rights, in an attempt to obscure Defendants EverHome’s and EverBank’s clear status as a holder of the Note
and perfected Mortgage.” R.31 at3. Nevertheless, they admitted that U.S. Bank did possess the Note — but
only as “a custodian and agent of EverHome and EverBank in connection with the Note.” Jd. at 4. They
continued to affirm that, at all relevant times, “and during the entire pendency of the bankruptcy, EverBank
was in physical possession of the Note, either through its direct physical possession or through the physical
possession of the Note by EverBank’s custodian, U.S. Bank, or agent, EverHome.” Jd.

To their Briefthe EverHome defendants appended EverHome’s Second Supplemental Affidavit,
which was another Affidavit of Lorri Beltz, Supervisor of the Bankruptcy Department, in which she

reiterated the abovementioned facts and further verified this information:

(a.) U.S. Bank is a custodian and agent of EverHome and EverBank in connection with the Note
and is charged with care and control of the Note.

(b.) All actions taken by U.S. Bank, including any possession of the Note, were in its capacity
as a custodian of and agent for EverHome.

(c.) At all times relevant herein, and during the entire pendency of the bankruptcy, EverBank
has been in physical possession of the Note, either through direct physical possession or through
physical possession of the Note by EverBank’s custodian, U.S. Bank, or agent, EverHome
Mortgage.

See R. 31, Ex. A, Aff, April 8, 2010.

 
AO 72A
(Rev. 8/82)

~N

ra

 

 

Case 10-03005-hcd Doc 58 Filed 09/30/10 Page 8 of 17

MERS also filed a Motion for Summary Judgment. See R. 44. It pointed out that the mortgage
documents were properly executed and recorded in 2003, and that the Mortgage therefore, by that recording,
was perfected. See R. 45 at 5. It argued that the cases cited by the plaintiff prove the MERS position that
the failure to record an assignment of a mortgagé, standing alone, does not void the mortgage. See id at
6-7. It further asserted that a post-petition assignment of a mortgage does not trigger the automatic stay
because it does not involve the transfer of property of the debtor. See id. at 8. Finally, MERS contended
that any bona fide purchaser of the debtor’s property, on the petition date, would have had constructive
knowledge of the mortgage, because it was recorded; therefore, the debtor could not avoid the mortgage
under § 544(a)(3). See id. at 8-9.

c In her Response to the MERS summary judgment motion, the debtor again challenged the
validity of the Assignment of Mortgage signed by Bethany Hood, an individual who was not an employee
of MERS, as MERS admitted, and yet who signed the Assignment in her alleged capacity as Vice President

of MERS. See R. 48 at 2. The debtor also noted that MERS was solely the nominee for Trustcorp under

the Mortgage; after Trustcorp was acquired by Ist Source Bank on May 3, 2007, the debtor questioned

' whether MERS could be Trustcorp’s nominee. She contended in her Response that MERS did not have the

authority to assign the debtor’s Mortgage to EverHome on July 17, 2009.

DISCUSSION
The EverHome defendants and the MERS defendant seek summary judgment on the debtor’s
Complaint. Under Rule 56(c} of the Federal Rules of Civil Procedure, made applicable in this court by Rute
- 7056 of the Federal Rules of Bankruptcy Procedure, summary judgment is proper “if the pleadings,
depositions, answers to interrogatories, and admissions on file, together with the affidavits, ifany, show that

there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a

matter of law.” Fed. R. Civ. P. 56(c); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Anderson v.

8

tage

“iy,

 
AQ 724A
(Rev. 8/82)

 

 

 

 

Case 10-03005-hed Doc 58 Filed 09/30/10 Page 9 of 17

Liberty Lobby, Inc., 477 U.S. 242, 247 (1986); Matsushita Elec. Indus. Co., Lid. v. Zenith Radio Corp., 475
U.S. 574, 585-86 (1986). In order to avoid trial, the moving party bears the burden of showing that no
genuine issue of material fact is in dispute. See Anderson, 477 U.S. at 256; Celotex, 477 U.S. at 322. “To
avoid summary judgment. .. the nonmoving party [is] required to set forth ‘specific facts showing that there
is a genuine issue for trial,” Fed. R. Civ. P. 56(e), and, further [has] to produce more than a scintilla of
evidence in support of his position.” Sik v. City of Chicago, 194 F.3d 788, 798 (7th Cir, 1999), In order
to demonstrate that a real factual dispute exists, the nonmovant must produce evidence of the dispute rather
than relying solely on the allegations or denials in its pleadings. See Barber v. United States (In re Barber),
236 B.R. 655, 659 (Bankr. N.D. Ind. 1998), N.D. Ind. L.B.R. B-7056-1. Summary judgment must be
granted “against a party who fails to make a showing sufficient to establish the existence of an element
essential to that party’s case, and on which that party will bear the burden of proof at trial.” Celotex, 477
US. at 322.

The court begins its consideration with Counts I and If of the debtor’s Complaint and the
Defendants’ summary judgment motions on those issues. Both counts focused on the procedural defects
of the EverHome Proofs of Claim No. 22 under Federal Rule of Bankruptcy Procedure 300) (c) and (d). The
debtor’s first Count alleged that documents providing evidence of perfection of a security interest were not
attached to the Proof of Claim, and therefore the proof of claim was fatally defective and was not entitled
to prima facie validity. The debtor’s second Count alleged that documents providing evidence that
EverHome was the valid holder and owner of the Mortgage and Note, and thus the real party in interest to

bring this claim, were not attached to the Proof of Claim. Because EverHome did not demonstrate that,

. prior to the petition date, the debtor’s Note was duly endorsed, transferred and delivered to EverHome, the

plaintiff alleged that EverHome had no right to payment from the debtor’s bankruptcy estate.
The EverHome defendants argued that they were entitled to summary judgment in their favor

on Counts I and II because EverHome was, at all times relevant herein, a “person entitled to enforce” the

 

 

 
AQ 72A
(Rev. 8/82)

|, was assigned and held the Mortgage on the date of the filing of the bankruptcy. f

Case 10-03005-hcd Doc58 Filed 09/30/10 Page 10 of 17

Note and Mortgage in its capacity as loan servicer for the owner EverBank. EverHome stated that it was
in possession of the Note endorsed in blank, and therefore it was the “person entitled to enforce” the Note
under Indiana law. It also was in possession of the Mortgage and thus entitled to enforce it. It emphasized
that the assignment of the Note from Trustcorp to EverHome operated as an equitable assignment of the
mortgage, as well, without any necessity of the parties to the transfer executing or recording a separate
mortgage assignment. For that reason, the defendants argued, no separate assignment was required in order
for EverHome or EverBank to enforce the Note and Mortgage. As the holder of the Note and Mortgage,
EverHome contended, it was entitled to receive payments on those instruments, payments ultimately
intended for EverBank as owner of the loan, and to file a proof of claim in the bankruptcy in its capacity
as servicer of the loan for EverBank.

The debtor, however, insisted that the Note as presented in the Proof of Claim was payable only -

i

to Trustcorp and that there was no evidence of the transfer from Trustcorp to EverHome. She asserted, as
/

well, that even though the Mortgage was given to MERS as nominee for Trustcorp, MERS wasnotentitled /
é

5,

to payment on the Note. Nor was MERS allowed to fabricate the Assignment of Mortgage with a signature \

by Bethany Hood, who was not a MERS employee. The debtor questioned, therefore, whether EverHome é

j

F

\
4
%

\ Because the Complaint and Motions for Summary Judgment began with the procedural
irregularities of Proof of Claim No. 22 filed by EverHome, the court reviewed the Proofs of Claim first.
It found that the original Proof of Claim presented no “chain of title.” The attached Mortgage was given
io MERS as nominee for Trustcorp and its successors and assigns, but EverHome was not connected to

. Trusteorp in the documentation. The attached Note listed the Lender as Trustcorp and its successors and

assigns, and it contained an endorsement in blank, but again it did not link the Note to EverHome. The

Itemization lists did not name EverHome (or Trustcorp) as the creator of the lists. lt appears that the lists

were prepared by Moss Codilis, but that entity and its relationship to EverHome (or Trustcorp) were not

10

 

 

 
AO 72A
(Rev. 8/82}

3
;
4
}
/

 

 

 

 

 

Case 10-03005-hed Doc58 Filed 09/30/10 Page 11 of 17

identified? The Proof of Claim was signed electronically by “Phaedra High on behalf of Corey M.
Robertus, Authorized Agent for the Creditor EverHome Mortgage,” but those persons were not identified
by EverHome as authorized agents? The debtor’s Count IV of the Complaint raised these issues.

The amended Proof of Claim was signed by Teresa E. Dearing, Attorney for creditor EverHome.
Her Affidavits, attached to the summary judgment motions, attested to her position as counsel for the
creditor, but no identifying information was attached to the Proof of Claim. The amended Proof of Claim
appended an Assignment of Mortgage which transferred the debtor’s mortgage from MERS to EverHome,
effective July 15, 2009. It was notarized but not recorded. It was signed by “Bethany Hood, V.P. of MERS,
as nominee for Trustcorp,” on July 17, 2009. MERS admitted (in its Answer, R. 11, 4 36) that Bethany
Hood was not an employee of MERS.

The requirements of a proof of claim are set forth in Rule 3001 of the Federa! Rules of
Bankruptcy Procedure, A proof of claim “shall constitute prima facie evidence of the validity and amount

of the claim” if it is executed and filed in accordance with the Federal Rules of Bankruptcy Procedure. Fed.

 

2 The court noted that an advisory warning was printed in smal] print at the bottom of the “Itemization of
Totat Claim” and “Itemization of Arrearage Claim” which stated: “Please be on notice that the bankruptcy
fees for the current case include the post-petition preparation and filing of this Proof of Claim; obtaining
and reviewing the Chapter 13 Plan; and the preparation, filing and service of a request for Special Notice
to monitor this bankruptcy. These post-petition fees are included in the Proof of Claim so that the subject
loan is current upon completion of the Plan. If the Debtor(s) object to these fees being included in the Proof
of Claim, please contact Moss Codilis at... .” The court also noted the failed attempts of the debtor’s
counsel to contact Phaedra High and Corey M. Robertus, pezhaps of Moss Codilis. From a Westlaw search,
the court learned that “Moss Codilis, LLP, is an entity that is comprised of a partnership consortium of five
creditor law firms” and which has been investigated in various courts. Inre Greco, 405 B.R. 393, 394
(Bankr. S.D. Fla. 2009) (describing the conduct of an attorney of that firm, ordering a show cause hearing);
see also In re Waring, 401 B.R. 906 (Bankr. N.D. Ohio 2009) (ordering show cause hearing with Moss
Codilis and other parties concerning the creditors’ delegation of bankruptcy responsibilities to other firms
and, in particular, the role of Corey M. Robertus, who signed as “attorney in fact for Saxon Mortgage”).

3 ‘The Proof of Claim did not reflect that attention was paid to the requirements set out on the form. Official
Form 10 requires a claimant to attach “redacted copies of any documents that support the claim, such as
promissory notes, purchase orders, invoices, itemized statements of minning accounts, contracts, judgments,
mortgages, and security agreements.” Fed. R. Banks. P, Official Form 10. The form also requires a claimant
to provide an explanation if documents are not available.

i]

tea,

 

 
AO 72A
(Rev. 8/82}

seperti

 

Case 10-03005-hed Doc58 Filed 09/30/10 Page 12 of 17

R. Bankr. P. 3001(f). The rule states that a proof of claim must be in writing, be executed by the creditor
or its authorized agent, and, when based on a writing, be filed with the original or a duplicate of that writing.
Fed. R. Bankr. P. 3001(a)-(c). It also requires that, if the creditor claims a security interest in the debtor’s
property, “the proof of claim shall be accompanied by evidence that the security interest has been
perfected.” Fed. R. Bankr. P. 3001(d).

The claim “is deemed allowed, unless a party in interest... objects.” 11 U.S.C. § 502(a). Ifan
objection is filed, then the court is required to determine the amount and validity of the claim as of the date
of the bankruptcy petition. With the objection comes a shifting burden of proof for the parties:

Claim objectors carry the initial burden to produce some evidence to overcome the rebuttable
presumption of validity. The evidence set forth by the objecting party must be of a probative
force equal to that of the allegations asserted in the claim. “Once the objector has produced
some basis for calling into question allowability of a claim, the burden then shifts back to the
claimant to produce evidence to meet the objection and establish that the claim in fact is
allowable.” /In re] O'Malley, 252 B.R. [451,] 456 [(Bankr, N.D. IL. 1999)]. However, the
ultimate burden of persuasion always remains with the claimant to prove entitlement to the
claim.

Inre Vanhook, 426 B.R. 296, 298-99 (Bankr. N.D. Ill. 2010) (citations omitted); see a/so In re Watson, 402
B.R. 294, 297 (Bankr. N.D. Ind. 2009). Accordingly, the debtor first must overcome the rebuttable
presumption that the creditor’s claim is valid.

The court finds that the debtor successfully overcame the rebuttable presumption of validity.
She demonstrated that the documents attached to the Proofs of Claim No. 22 did not, by themselves,
establish the necessary chain of title. The Note and Mortgage were the underlying documents on which the
claim was based, but they identified Trustcorp as the payee and mortgagee, not EverHome. No documents
connected Trustcorp to EverHome. EverHome attempted to show that it now holds the rights originally
given to Trustcorp by attaching an Assignment of Mortgage to the amended Proof of Claim. However, the

debtor identified the bogus MERS employee signing the documents and thus demonstrated the Asstgnment’s

invalidity and fabrication. The documents submitted as attachments to both Proofs of Claim did not show

12

 
AO T2A
tRev. 8/82)

 

 

 

 

 

 

 

 

 

Case 10-03005-hed =Doc 58 Filed 09/30/10 Page 13 of 17

a valid assignment of rights under the Note and Mortgage from MERS to EverHome. Therefore the claim,
unsupported by documents adequate to establish the assignment of rights on which it is based, does not
enjoy prima facie validity. See Jn re Samuels, 415 BR. 8, 17 Bankr. D. Mass. 2009).

The burden then fell to the claimant to establish that it holds the rights given by the debtor to
Trustcorp in the Note and Mortgage. EverHome argued that it was, af all times relevant herein, a “person
entitled to enforce” the Note and Mortgage in its capacity as loan servicer for the owner EverBank.
Moreover, because it is m possession of the Note endorsed in blank, EverHome is the “person entitled to
enforce” the Note under Indiana law.

The court finds first that the original Note to Trustcorp, signed by the debtor, was a property
negotiated instrument between the debtor and the lender; the debtor does not challenge the original Note
or Mortgage. At the end of the Note, below the debtor’s signature, was a stamp, “Pay to the Order of
Without Recourse Trustcorp Mortgage Company.” Julia Norris, Assistant Vice President of Trustcorp,
signed her name on the signature line as the authorized agent to sign the endorsement. That endorsement,
made by the instrument’s holder, was a “blank endorsement.” Ind. Code § 26-1-3.1-205(b) (“When
endorsed in blank, an instrument becomes payable to the bearer and may be negotiated by transfer of
possession alone unti] specially endorsed.”). The blank endorsement converted the Note to “bearer paper.”
See Ind. Code § 26-1-3.1-109{c). It made the Note payable to the person in possession of the instrument,
The party who possessed and held the Note was entitled to enforce the Note. Trustcorp held the debtor’s
Note and could consummate a transfer of the Note to another bank, either by filling in the necessary
information or by handing it to another party. As long as it held the note, however, Trustcorp was entitled
to enforce the Note as the bearer in possession ofthe Note. See Ind. Code § 26- 1-1-201(20)(A) C“Holder’
means: (A) the person in possession of a negotiable instrument that is payable either to bearer or to an

identified person if the identified person is in possession of the instrument.”). It was also the entity entitled

13

 

 

 

 

 

 

 

 

 
 

AG 724A
(Rev. 8/82)

 

 

 

 

 

Case 10-03005-hed Doc58 Filed 09/30/10 Page 14 of 17

to enforce the Note. See Ind. Code § 26-1-3.1-301(1) (“‘Person entitled to enforce’ an instrument means:
(1) The holder of the instrument.”).

According to EverHome, Trustcorp endorsed the Note in blank and held it until November i,
2006,.when EverBank acquired ownership of the loan, including the Note and Mortgage. Lorri Beltz
declared in her Affidavit that the Note “was subsequently endorsed in blank by the originating lender,
Trustcorp Mortgage Company, and delivered to EverHome,” which kept the Note in its possession “at all
relevant times during this bankruptcy case.” R. 98 (in Case No. 09-30024). The evidence indicates,
however, that the Note was held by National Bank and by U.S. Bank at various times. Since it was endorsed
in blank, it was negotiable by any entity in possession of the Note. Nevertheless, EverHome consistently
claimed to have had possession “at all relevant times.” Only after the debtor’s counsel discovered the fact
that other banks possessed the Note did Everllome admit that U.S. Bank possessed the Note. This
explanation followed.

As previously discussed, the Note was endorsed by Trustcorp, Plaintiff's original Lender, in

blank without recourse. This endorsement converted the note to “bearer paper” and made any

party in physical possession of the Note a “holder” and a “person entitled to enforce” the Note.

U.S. Bank is a custodian and agent of EverHome and EverBank in connection with the Note and

is charged with its care and control. Al) actions taken by U.S. Bank, including any possession

of the Note, were in its capacity as custodian of and agent for, EverHome. Atall relevant [sic]
herein, and during the entire pendency of the bankruptcy, EverBank was in physical possession
of the Note, either through its direct physical possession or through the physical possession of
the Note by EverBank’s custodian, U.S. Bank, or agent, EverHome. Accordingly, under weill-
settled Indiana law, EverHome is the “holder” of the Note and is therefore a “person entitled to
enforce” the Note, in its capacity as server for the owner of the Note, EverBank.

R.31 at 4.

The court finds that EverHome has not always been in physical possession of the Note. It failed
to attach to the Proof of Claim an explanation that the document was held by U.S. Bank, as custodian and
agent, and perhaps by other entities. Instead, it took the liberty of determining what times constituted “all

relevant times” so that it did not need to establish a clear chain of title. By its clever use of the phrase “at

all relevant times,” it has dodged the requirements of the Proof of Claim and the questions of the debtor’s

14

 
 

AO 724
(Rev. 8/82)

 

f

fos

 

 

 

“case 10-03005-hed 9Doc 58 Eiled 09/30/10 Page 15 of 17

counsel. According to the most recent Affidavits of EverHome’s counsel] and the supervisor of the
bankruptcy department, the Note now is being held by EverHome’s counsel “in a fireproof safe in her
office” for safekeeping. Nevertheless, the creditor’s establishment that it presently possesses and holds the
Note does not excuse EverHome from establishing a complete chain of title for this document, from its
original execution by the debtor to the present time, on the Proofs of Claim. It was not done and still has
not been done.

The court now considers whether the defendants can establish a valid claim to the debtor’s
Mortgage. EverHome and MERS argued that the debtor’s Mortgage was properly perfected. See R. 31 at
5: R. 45 at S, They pointed out that perfection of a creditor’s security interest was determined by state law
and that, under Indiana law, the recording of the original mortgage under Indiana Code § 32-21-4-1
perfected a lien on real estate. In this case, the Mortgage was recorded in the St. Joseph County Recorder’s
Office on September 29, 2003, and that recordation perfected the Mortgage under Ind. Code § 32-21-4-1,
well before the plaintiff filed her bankruptcy on January 7, 2009. See R. 31 at 5. According to the
defendants, the Mortgage later was assigned from MERS to EverHome, and that Assignment was recorded.
However, the lien was perfected when the original Mortgage was recorded, and the recording of a later
assignment of the mortgage does not have any impact on that Mortgage’s continuing status as a properly
perfected security interest. See id., citing cases. Finally, the defendants asserted that, under Indiana’s long-

settled doctrine of equitable assignment, an assignment of a note operates as an equitable assignment of the

mortgage without need for a separate assignment of the mortgage. See id. at 4, citing cases.

/ The plaintiff, in her Response to Motion for Summary Judgment, claimed that the chain of title

P documentation sti]l was unclear. She pointed out that the Assignment of Mortgage was attached to the

amended Proof of Claim as proof that EverHome had a claim to the debtor’s mortgage. The Assignment

R :
\nove transferred the debtor’s Mortgage from MERS, as nominee for Trustcorp, to EverHome effective

July 15, 2009, which was after Trustcorp was transferred to ist Source Bank. Also, the signature of

15

arene,

ott - ™~

Ne

 
 

ea

AO 72A
(Rev. 8/82}

/ Bethany Hood, as Vi

+ this Assignment was signed by someone representing herself to be

_ declined to explain why this false document was

eB

         

“cage 10-03005-hed Doc 58 Filed 09/3017 Page 16 of 17

ce President of MERS, was fraudulent. MERS, in its Answer to the plaintiffs

Complaint, “admit{ted] that Bethany Hood is not an employee of MERS.” R. 23 at 4; R. 11 at ¥30. The

debtor claimed that the document was fabricated, and MERS has offered no other explanation; nor has it

submitted properly authenticated documentation of an assignment. It appears to this court that a fraudulent

recorded Assignment of Mortgage might still be found today in the St. Joseph County Recorder’s Office,

despite MERS’s knowledge of the false signature. Indeed, MERS has completely sidestepped the fact that

a Vice President of MERS, and it has
attached to the amended Proof of Claim.

In the view of this court, the conduct of the EverHome defendants and the MERS defendant —

reflecting a lack of transparency and determination not to provide information or documents until required

—has burdened both the debtor and this court. See Inre Brown, 431 BR. 309, 311 (Bankr. D. Mass. 2010).

In Brown, the bank admitted to its own sloppiness and inattention. In this case, the creditors have been

forced to admit that (a) a non-employee signed the Assignment of Mortgage, representing herself to be a

Vice President of MERS, and (b) other banks or mortgage companies held the Mortgage and/or Note at

issue. As the Brown court stated succinctly, “Under these circumstances, equity requires payment of the

Debtor’s attorney’s fees and costs in conjunction with the Objection Claim and the commencement of the

adversary proceeding.” Jd. at 315.

CONCLUSION

 

This adversary proceeding arose out of the debtor’s and Trustee’s objections to the EverHome

Proof of Claim No. 22. In the Complaint and Motions for Summary Judgment, the parties debated both the

creditor’s prima facie validity of the Proof of Claim and the validity of the creditor’s tien. The debtor,

focusing on the procedural insufficiencies of the Proof of Claim and on material issues of fact, challenged

the Proof of Claim and controverted the documentary and affidavit evidence of the defendants. The

16

a
"Sieapeni™

SREP I ag

 

 

 

 

cama

7 rng,

 

 

 

 

 

 

 

 
Case 10-03005-hcd Doc 58 Filed 09/30/10 Page 17 of 17

 

» defendants, having admitted the truth of some of the debtor’s allegations, conceded that there are genuine }

issues of material fact which preclude summary judgment. }

If the direct issue before the court had been the debtor’s objections to EverHome’s Proof of
Claim, the court could have determined that EverHome failed to provide sufficient proof of its entitlement
to Claim No. 22. The debtor proved the defects in the Assignment of Mortgage and the lack of a chain of
title demonstrating proof of ownership; she also raised numerous procedural defects in the Proof of Claim
and questions concerning other underlying facts. See In re Doherty, 400 B.R. 382, 383 (Bankr. W.D.N.Y.
2009) (“In the absence of sufficient proof of the ownership of a claim, ... that proof of claim can and must
be disallowed.”).

However, before the court are Motions for Summary Judgment, filed by the EverHome
defendants and by MERS. The court therefore finds that the debtor succeeded in her burden of setting forth
specific facts showing that there are genuine issues for trial concerning the creditor’s Proof of Claim and
the validity of the defendants’ claims. The validity of the Assignment of Mortgage is one example of a
genuine issue precluding summary judgment for the defendant MERS. The lack ofa chain of title is another
genuine issue which precludes summary judgment for the EverHome defendants.

Having determined that genuine issues of material fact exist, the court denies the Motions for
Summary Judgment filed by the EverHome defendants and MERS. The court orders a trial on the merits,
at which the EverHome defendants and MERS must establish a complete and valid chain of title and must
provide evidence that EverHome has standing to enforce its rights under the Note arid Mortgage executed
by the debtor. Trial on the matter will be set by separate order.

SO ORDERED.

Harry C. Dees, Jr., Jud
United States Bankruptcy Court

 

17

AO 72A
(Rev. 8/82)

 

 

 
 
Comty of KINGS, Statc of New York

ASSIGNMENT OF MORTGAGE

Assignar: Mortgage Electronic Registration Systems, Inc., as nominee fer Morigage Lenders Network USA, Inc. 3300
SW 34th Ave Suite 163, Ocala, FL 34474

Assignee: FCDB SNPWL TRUST, 1345 Avenue of the Americas 46th Floor, New York, NY £0105

Original Lender: Mortgage Electronic Registration Systems, Inc., as nominee for Mortgage Lenders Network USA, Inc.

Mortgaye made by DOUGLAS VAN WALKER, dated the 20th day of November, 2606 in the emount of Five hundred and
sixty four thousand dollars ($564,000.00) and interest, recorded on the 2nd day of January, 2007 in the Office of the Clerk of
the County of KINGS at Certificate/Docket Number 2007000000936.

This said mortaage has nat been otherwise assigned.

Property Address. 494 HALSEY STREET, BROOKLYN, NY $1233
SBL #8 tilack 1645 Lat tl?

Know that All Mea By These Present in consideration of ihe sum of One and No/!00th Doilars and other good valuable
consideration. aaid to Ihe above Named assignor, the receipt and sufficiency of which is hereby acknowledged the Said Assignor
herchy assigns unto the abuve named Assignee the said Mortgage, and the full benefit of all the powers and of all the covenants
and Provisions thercin contained. and the said Assignor hereby grants and conveys unto the said Assignec, the Assignor's
hene ficial imierest under the Mortgage.

TO HAVE.AND TO HOLD the said Mortgage, and also the said property unto the said Assignec forever, subject to the terms
contained in saidd Morigage.

THIS Assipnment 1s. not subjcel te the requirement of Section 275 of tbe Real Property Law because it is within the secondary
mortgage market,

IN WITNESS WHEREOF. the Assignor has caused these presents to be signed by its duly authorized officer this #() day
OF Fase 2 208

IN PRESENCE Of

Mortgage Electronic Registration Systems, Inc., as
nominee for Mortage Lenders Network USA, Inc.

BY:
Be Nive
State of 7 th) thany Hood , ,
County of TAX eho. ss:
On the jas _day of Veieiclh in the year Saoe*t before me, the undersigned, a wotary public in and for said state,
perscnally appeared Bethany Hood , personally known to me ar proved to me on the basis of

 

satisfactory evidence to be the individuals) whose name(s} is (are) subscribed to the within instrument and acknowledged to me
that hersherthey executed the same in his/her/their capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s} av the person upon behalf of which the individual(s) acted, executed the instrument and that such individual made

such appearance before the undersigned in theMle nga We in ris OAS. Gasert city or political sebdivision and
state or ather place acknowledgmeit taken--- if acknowledgment is takert an of t York State)

 

 
 
 
  

 

Notary Public BAA J*¥
may " > @@am, Ashley Elizabeth Olson
2 f Py NOTARY PUBLIC - MINNESOTA
4 : MY COMMISSION Pillar Prosessing, LLC

  

. 4 SF EXPIRES JAN 3. 1 2 i :

x er PIRES 20 20 Northpainte pth wy. Sate B
n ‘ .

WV ARAN ANS Amh rst, NY {AEDS

a SEAL ie
 

 
&

697677

Assignment of Mortgage,
or Deed of Trust,

or Deed to Secure Debt,
or similar security instrument

 

FOR VALUE RECEIVED, FCDB SNPWL Trust if successors and assigns, hereby assigns and

transfersto Mirbovcne NPN 2 LLC , having an office at
SUD vatvecsy Cotter Cane, Suvkk SO, San Bysgn, Catttonya 12122 , its

successors and assigns, all its right, title and interest in and to a certain security instrument

executed by Van Walker as Borrower and ABRY, Tre ie as lender, dated
Navemeer 20, £004 __, and securing indebtedness in the original principal amount of $564,000,
recorded on danvary dy W0% in CRFN #00} 6, in the county of
be te a8. , encumbering the property commonly known as 494 Halsey Street,
Brooklyn, 11233. Said property is more particularly described on the attached Exhibit A.
Siened on this & day of Sub _,2009 * 90 loheoon Fer Trartsase ™
gned on this_&_ day of Duby _, 2008. Ne KB USA, Pao

#*# 1345 Aveave oF the Arecc < sFCDB SNEWI/Trust
dG 4 Fhoc By: Lee

Name: DEWAYNE
Neu Jock, MY 10/05 Title:  AoTHGRELD BERATORY

 

STATE OF NEW YORK.
} $3:
COUNTY OF NEW YORK )

On the & day of Saly in the year 2004, before me, the undersigned, a notary public in
and for said state, personally appea 2 Coe yi. Ch in » personally known to me or

proved to me on the basis of satisfactory evidence to o¢ the individual (s} whose namefs) is (are)

subscribed to the within instrument and acknowledged to me that he/she/they executed the same in 5
his/her/their capacity(ies), and that by his/her/their signature(s) on the instrument, the individual(s), or the seh i;
person upon behalf of which the individual(s) acted, executed the instrument.

7

Notary Public

 
AHachment

 
LOST NOTE AFFIDAVIT

 

STATE OF NEW YORK }
)SS
COUNTY OF NEW YORK )

fil ‘ e ™, ‘
Loe ages wth WA \N leis being first duly sworn upon oath deposes and states:
That he is Bee wabaistt ev _ of FCDB SNPWL Trust;

That he/she is authorized by FCDB SNPWL Trust to execute this Lost Note on behalf of FCDB SNPWL Trust.
Notwithstanding anything contained herein, he/she shall have na personal liability pursuant to this Lost Note Affidavit.

That the Note, executed by Van Douglas Walker, dated November 20, 2606, in the original principal sum of
$564,000.00, payable to the order of Mortgage Lenders Network USA, inc., (the “Note”) was lost and/or destroyed and
neither the affiant herein nor, to the best of affiant’s knowledge, any of the directors, officers, or employees of PCDB
SNPWL Trust have any knowledge of the location or whereabouts of said Note and, to the best of affiant’s knowledge,
said Note has not been paid, satisfied, transferred, assigned, pledged, or hypothecated in any way.

NOW THEREFORE, in order to induce Yision Home Capital, LLC (“Purchaser”) to purchase the mortgage loan (the
“fortgage Loan”) related to the Note, FCDB SNP WL Trust does hereby agree to defend, indemnify and hold harmless
Purchaser, its officers, directors, employees, agents, attorneys and representatives (collectively, the “Indemnified”), from
and against any and all actual out of pocket losses or damages, together with all reasonable costs, charges and expenses
(whether or not a lawsuit is filed) (collectively the “Loss”) incurred by reason of any claim, demand, suit, cause of action
or proceeding by a third party arising out of the Indemnified’s inability to enforce the Note according to its terms or the
inability to receive any related insurance proceeds, in each case due to FCDB SNP WL Trust’s failure to deliver the Note to
Purchaser. FCDB SNP WL Trust does hereby further agree that should the original Note ever be found by it, it will
promptly notify Purchaser and upon receipt by FCDB SNPWL Trust of the Note, will endorse to Purchaser or its designee
without recourse such original Note and promptly forward said Note ta Purchaser or its designee or, in the event that
Purchaser sold the Mortgage Loan, 1o the then owner of the Mortgage Loan or its designee.

Upon receipt of the original Note by Purchaser, or the then owner of the Mortgage Loan, the agreements and
indemnifications set forth herein shall be null and void.

Executed this 28th day of July, 2009.

FCDB SNPWL ~/|

;
/
By: f {

Name:__ Confsakrve  naeoung
Title: AOMINISTRATOR

7

 

Subscribed and swom to before me this 28th day of July, 2009.

An ao

Wae D4

_Nowpy Public”
Att ich mun t~

 
10700/2014 Notice of Rescission of Transaction Page 4 of 8

 

FILED: KINGS COUNTY CLERK 2 INDEX NO. 510700/2014

NYSCEF UOC, NO. 29 RECEIYED NYSCEF: os/Gyrporst
yy EL Atan LAS. Trial Term, Part of the Supreme

 

 

 

 

{let
hres CATIMTY 2! Court of the State of New York, held in and for the
AMES COUNTY CLER County of Kings, at the Courthouse, located at
. Civic Center, Borough of Brooklyn, City and State
GHAR 29. AM 9: 36 ot New York onthe P)“) day of or iL
PR ES EN TW; Ne
1

Hon. f rach Pear 7S. C

Justice

 

bee

 

 

 

 

 

  

 

 

 

Mic Aevrne MPM LLC Cal. No
Plaintiff(s) IndexNo. © / © 7€0 pe rf
- against -
(Janel >esles Lalker «t a's
Defendant(s)
read on this motion Papers Numbered
—_ a
” ~
Lo. —
a eCyEts —
Filed Papers —
~The pets here Aorte +. cece he

 

~eiis mabe oa RE an s-} oR heretn an anntxee|
Me un tf
Mc beer Ta

: Sessa SEL of ky, \ Sy I F. x ;
G ELLE tte i
Fox Cler}s use only "AK

Mi

  

 

 

 

 

EJV-rev 11-04

 

1 of 4

   

 
 

 

 
 

 

 

 

   
 
 

Was LOPES 4 wie
ks eo Ve Lhnmul*

 

/
be fleas trallly, :
One The The (uocéed
otice of Rescission of Transaction
ON VW
d
(y) —

L J} UA.
MAA ta fil d Lf. LMA
rE me —, WLS. Gos Jte _—

 

 

 

 
    
  
   
  

 

 

 

A... siden A QD Lae aod...

  

 

— fF faualLly By Moan Liyct _fptid ¢ htaLTo?
pity Ul euafir J Galy /vipdimins

 

 

 

 

 

 

 

 

 

 

 

 

' HON.NOACHDEARJSG.
“Hf achmen f—
in

 
Case 10-03005-hcd Doc 80 Filed 04/20/11 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA
SOUTH BEND DIVISION
IN RE:
JASON WILLIAM KOONTZ and
KRISTIN MAUREEN KOONTZ,
Debtors.

CASE NO. 09-30024
CHAPTER 13/dih

 

KRISTIN MAUREEN KOONTZ,
Plaintiff, ADVERSARY NO. 1090-03005

VS.

EVERHOME MORTGAGE COMPANY,
TRUSTCORP MORTGAGE COMPANY,
EVERBANK, AND MORTGAGE
ELECTRONIC REGISTRATION
SYSTEMS, INC,,

Defendants,

}
}
)
)
)
)
)
)
)
)
)
)
)
)
)

AGREED ORDER

At South Bend, Indiana,on April 20, 2011.

The Court having held a status conference, and being duly advised of the resolution of
this adversary through the mediation process, now

i. Approves the terms of the Mediated Settlement Agreement (“Agreement”) entered
into by the Parties on January 25, 2011;

2. Orders the Standing Chapter 13 Trustee to release to Everhome the sum of $13,299.00
currently held on hand; ;

3. Orders the Standing Chapter 13 Trustee to designate the claim of Everhome as post-
petition current as of the date of January 25, 2011;

4, Orders Everhome to correct as necessary their accounting of the mortgage loan to be
post-petition current as of the date of January 25, 2011;

5. Orders Everhome to pay the sum as set forth in the Agreement to Kristin Koontz

within 10 days of the date of this order.
6. Upon verification that the above orders have been complied with, Kristin Koontz shall
cause the pending Adversary Proceeding to be dismissed, with prejudice.
Case 10-03005-hcd Doc 80 Filed 04/20/110-SweRBSi2 vs. Everhome
Page 2 Agreed Order

AGREED AND STIPULATED TO:

‘sf David Jurkiewicz /si Debra Voltz-Miller

David J. Jurkiewiez (418018-53} Debra Voltz-Miller (415590-71}
Bose, McKinney & Evans LLP Voliz-Miller & Panowicz, P.C.
111 Monument Circle, Suite 2700 1951 East Fox Street
Indianapolis, Iudiqara 46204 South Bend, Indiana 46613

PH: (317) 684-5006 PH: (574) 289-1709

FX: (317) 684-5173 . FX: (574) 289-1909

/sf Randy Eyster
Randy Charles Eyster

Feiwell & Hannoy, P.C.

251 North Illinois, Suite 1700
Indianapolis, IN. 46204

PH: (317) 237-2727

FX: (317) 237-2858

SOQ ORDERED A CAS a.

Harry C. Dees, Ir. Judge
U.S. Bankruptcy Court

United States of America
Northern District of Indiana

This is to certify that the within and attached
document is a full, True and correct copy of
the original thereof, as the same appears on
file in the office of the Clerk of the United
States Bankruptcy Court for the Northern
District of Indiana.

Witness this D2A__ day of Ue: ite 20/4

Chris ener M. DeToro, Clerk U.S. Bankruptcy Court

“Deputy Clerk

 
a

 
